            Case 2:06-cv-03136-JS Document 41-3 Filed 01/28/21 Page 1 of 47 PageID #: 5634




                TA.PE #111 CR# 47-50                                                                                PG. 78



                                                            - involved the literature .           Both- - in-- on the

                                                            computer-- and- - in the written word.            So it-- it

                                                            would have been evidence.         It certainly would

0                                                           come in .      Jessie was a co-defendant. to-- all of

                                                           that evidence applied to him- - to him as we ll.

                                                                                QUESTION:
(l
                                                           Did you ever have a sense of wheth er-- (BEEPING)

                                                           you know I said-- at one point Arnold says in o ne

                                                           of his letters, ''All I wanted to do was help my
    0
                                                           son.        And they told me that if I would plead

                                                           guilty, I would get out of the way.             Me and all

                                                           of my sickness and my pedophilia would be out of
    u
                                                           the picture."


I
10
I
                                                           And then-- you know did you ever have a sense

                                                           that Arnolp was really concerned for savi ng

                                                           Jessie?        Doing what was r e quired to -- to try to

    0                                                      hel p Jess i e get a lower sentence or something?

                                                                                ABBEY   BOKLAN:

                                                           He       pled gUilty knowing at that point that J essie

    0                                                      was intending to go to trial and say be was a--

                                                           h e was net guilty.       So I don't understand how his


        C      Abb-~y Bokl1111 Complete Transcript (I ) H )3).doc


                                                                                        CONFIDENTIA-l
    j
                                                                                                           Appendix 000707
    JO
    1
         Case 2:06-cv-03136-JS Document 41-3 Filed 01/28/21 Page 2 of 47 PageID #: 5635

0


             TAPE #111 CR# 47-50                                                                         PG. 79


0                                                      pleading guilty was gonna help Jessie .       Did he

                                                       love his son?    I don 1 t know.   I really- - 1 really

                                                       don't know.     I think Arnold Friedman was l ooking

                                                       out ror Arnold Friedman when he took that plea.

                                                       But that 1 s, you know, just an educated guess.

                                                                        QUESTION:
0
                                                       Yeah, I-- you know I mean it-- J oe Anorando (PH)

                                                       says that at one point, you know, if he had

                                                       wanted to help his son, there were a number of
0
                                                       ways he could have done that.      He could have

                                                       offered to make a deal contingeh t on his son

n_..,                                                  getting some kind of leniency or something.            But

                                                       he didn 1 t do those things.

                                                                        ABBEY BOKLAN:

    0                                                  Yeah.    He was looking for- - out for himself I

                                                       think.

                                                                         QUESTION:

    0                                                  Any thoughts about-- you know we know that his --

                                                       the family was destroyed by this.       Probably the

                                                       family was destroyed already.      But l et's say the
    0
                                                       family was destroyed by this.




    (;
             Abbey Boklan Complete Transcript (1 11-l 13),coc


                                                                                     CONFIDENTIAL
                                                                                                 Appendix 000708
    0
         Case 2:06-cv-03136-JS Document 41-3 Filed 01/28/21 Page 3 of 47 PageID #: 5636




             TAPE #111 CR# 47-50                                                                       PG,   80



n                                                     You know Elaine goes off and, you know, divorces

                                                      him.     Jessie goes to jail.   Arnold goes to jail.

                                                      David moves-- lives in Manhattan and-- and goes
()
                                                      on about his career and then the other brother--

                                                      goes to San Francisco.     Disappears sort of.


0
                                                      You know everybody was sort of dealing in tbeir

                                                      own way, I guess, with this kind of a situation

                                                      in the family.     It-- and does-- you know any--
0
                                                      any thoughts about David Friedman or whether--

                                                       1cause he obviously-- (SLAPPING) well one of the

                                                      things that-- you know David blows up at one
0
                                                      point at the end, I guess when his father was

                                                      sentenced.

 0
                                                      He shouts at some of the parents.      "You 1 re gonna-

                                                       - you- - you're- - you and your kids are gonna have

 0                                                    to live with this for the rest of your lives."

                                                      And of course there were various interpretations

                                                       immediately.    The parents thought what he was
    (j
                                                      saying-- he was gloating over the fact that the

                                                      children were abused.     They're gonna have to live


     0
             Abbey Boklan Complete Transcript (111 -113).doc


                                                                                CONflDENTIAL
                                                                                               Appendix 000709
     0
         Case 2:06-cv-03136-JS Document 41-3 Filed 01/28/21 Page 4 of 47 PageID #: 5637

()


             TAPE ~111 CR# 47-5 0                                                                             PG.      81.


0                                                      with the abuse for the rest of their lives .



                                                      And then of course later he says ,       11   No , I was
..)
(
                                                      saying you stole my father for these, you know,

                                                       (UNINTEL) charges.      My father was a saint.           And

                                                      so you're gonna have to have this on your head or
()
                                                      whatever.n



                                                      But David had a pretty emotional reaction to it .
0
                                                      And I'm wondering if you have any-- any thoughts

                                                      about his role or the position of the-- or his

                                                      role.   Brother.     The oldest son in that family.
0
                                                      The father•s first born son.

                                                                         ABB;EY BOK.LAN:

0                                                     You 1 re asking about the-- the f irst born son and

                                                      any-- thing I feel about it.         I really-- except

                                                      for the very short reference to the other
    u                                                 children in a probationary court, I really had no

                                                     dealings at all with David or the other brother.

                                                     And was not privy-- to anything that went on with
    n                                                 them.




    ()
            Abbey Boklan Comp!c1e Transcript (11 I·113).doc
                                                                                 CONFIDENTIAL

    0                                                                                                Appendix 000710


l
             Case 2:06-cv-03136-JS Document 41-3 Filed 01/28/21 Page 5 of 47 PageID #: 5638

n

                 TAPE #111 CR# 47-50                                                                          PG . 82


                                                             So I-- I really have absolutely not comment-- on

                                                             at all .   Except, you know, from the reports I

                                                             read , it was a household devoid of love.       It
C                                                            certain was not a normal household.      But other

                                                            than that, I really could not comment on-- on the

                                                            other brothers at all .

                                                                             QUESTION:

                                                             Is it possible that-- that somebody that's in

                                                            Jessie's position now, without necessarily even
    0
                                                             focusing on Jessie, there's obviously this civil

                                                             commitment issue.    That people can be- - in some

                                                             states (UNINTEL) people are considered committed
    Cl
I
                                                             after their maximum prison term because, you

                                                             know, they 're either-- either- -   'cause I think

                                                             two psychiatrists have to say that they're

                                                             unstable and that they're likely to commit the

                                                             same offenses again.



                                                             And there 's a Supreme Court discussion about

                                                             whether you also have to add the criteria , as is
    C                                                        key in this case, about whether they were unable

                                                             to control their own behavior.      Is-- do you think:


        ()
                 A,b\)ey Bollin Complete Transcript {111 •l 13).doc
                                                                                         CONFIDENTIA,L

                                                                                                      Appendix 000711
        0

    1
          Case 2:06-cv-03136-JS Document 41-3 Filed 01/28/21 Page 6 of 47 PageID #: 5639

,-;--·,



               TAPE #lll CR# 47-50                                                                                 PG.      83


('                                                        there's any possibility that the-- what do you

                                                          think about the civil commitment-- legislation?

                                                          What -- and if that passes in New York state,
0
                                                          somebody like Jessie could be locked up for a loc

                                                          longer.       It 1 s possible .

                                                                                 ABBEY BOKLAN:
C·
                                                          I haven't really studied that issue.              I don't--

                                                          I'd really rather not--

                                                                                 QUESTION:
 C
                                                          Yeah.       That's--

                                                                                 ABBEY BOKLAN:

                                                                  not comment on it .       I mean I-- I am aware that

                                                         it exists in some states , but I-- I hadn 't

                                                         thought about it.           And I couldn 1 t give you an

                                                         educated opinion at this time.

                                                                                 (OFF-MIC CONVERSATION)

                                                                                 QUESTION:
  Ci                                                     Did the-- did the other defendant, the other

                                                         youth who 1 ll- - the one who got the youthful

                                                         offender's test (PH), did he have to do an

                                                         allocution?        Did he h ave to plead guilty in a

                                                         formal way?


   (J
              Abbey Bolclan Complete Transcript (l l l·l13).doc

                                                                                             CONFIDENTIAL
    0                                                                                                     Appendix 000712
                 Case 2:06-cv-03136-JS Document 41-3 Filed 01/28/21 Page 7 of 47 PageID #: 5640




                     TAPE #111 CR# 47-50                                                                        PG,   84



                                                                                ABBEY BOKLAN:

                                                              Oh, certainly.

                                                                                QUESTION:
()
                                                              And what-- what do you rec-- remembe~ about that

                                                              allocution?   What that as convincing and- - as the

                                                              others?
I      '

                                                                                ABBEY BOK.LAN:

                                                              I remember very little about it.     But I 'm sure

                                                              the District Attorney must have done questions
C.
                                                              and answers from him.      Or maybe not, because he

                                                              testified in the grand jury as well ..      so-- his--
    ,:-
    \,_ .'                                                    he was locked into what he had testified to in

                                                              the grand jury.     I don't have much of an

                                                              independent recollection of that plea at all.

                                                                                QUESTION :

                                                              I think t he-- you know one of the things that's

                                                              really unique about this situation also is that
     G                                                        there was r eally no discovery because, you know

                                                              there were-- the was a grand-- there was a grand

                                                              jur-- there were a series of grand jury hearings.

                                                              There were confessions.




      (_)
                     Abbey Boklan Complete Transcripl (111-1 13).doc

                                                                                             CONFIDENTIA-L
             -                                                                                         Appendix 000713
        L-·
             Case 2:06-cv-03136-JS Document 41-3 Filed 01/28/21 Page 8 of 47 PageID #: 5641




                 TAPE #lll CR# 47-50                                                                       PG. 85



                                                          There were - - but there was no discovery.      So for

                                                          example, Peter Pinero had almost nothing to go

                                                          on.      I think he was given one statement that was

                                                          redacted.     And that was one of him-- that-- you

                                                          know that Don Arrono (PH) had given him and said,

                                                           "Look, this is t:he kind of thing we're getting."
(    ',

                                                          But one-- in a case like this, at what point

                                                          would discovery have begun?

                                                                            ABBEY BOKLAN:

                                                          Well, if it looks like there's not going to be a

                                                          plea, there 1 e a conference and stipulations done

    I I
                                                          very shortly after indictment.      Usually within a

                                                          few weeks.     And at that point discovery starts.



                                                          Certain things have t o be handed over.

                                                          Statements of victims do not have to be handed

                                                          over until they have to testify.      For example, if

    C·                                                    they would only be testifying to a trial , they're

                                                          just handed over after the jury's selected and

                                                          before opening statements.



                                                          The-- so that type of discovery would not be


     I ·.
     \..,'

                 Abbey B0JdcJ1 Complete Transcript (111-113).doc

                                                                                     CONFIDENTIAl
                                                                                                   Appendix 000714
. l>
          Case 2:06-cv-03136-JS Document 41-3 Filed 01/28/21 Page 9 of 47 PageID #: 5642

(




              T.APE #111 CR# 47-50                                                                            PG. 86


                                                         given out early.   Brady material.        I don't know

                                                         if you're familiar with that.       It's-- that's

                                                        material that would be favorable to the defense.
 C

                                                        For example, there was a young child,

                                                        hypothetically, who said,   11   0h, no.   None of this
 I   .'

                                                        occurred.   We all agreed to make up the story.               11



                                                        That would have to be handed over immediately.

                                                        Immediately upon reaching the hands of the

                                                        District Attorney's office.



I ( _1                                                  So discovery in New York, it depends upon the

j                                                       stage and what you're looking to discover.              But

                                                        certainly there was a lot of open discussions--

                                                       with the District Attorney's office during the

                                                        cours e of conferencing as to, you know, what was

                                                       occurring there.     And they would have been able

                                                       to get copies of the search warrants.



                                                       They would have known what was taken from the
     (,
                                                       house.   I mean tnat-- that 1 s-- they-- they would

                                                       have been given receipts, in fact, for what was


    I(;
             Abbey Bokhm Complete Transcript (11 l •l )3).doc

                                                                                    CONFIDENTIAL
     ()                                                                                             Appendix 000715
                 Case 2:06-cv-03136-JS Document 41-3 Filed 01/28/21 Page 10 of 47 PageID #: 5643
            - --·-··-·-·· . . ..



                         TAPE #111 CR# 47-50                                                                      PG. 87


n                                                                taken from the house on that.      So if you're just

                                                                 talking about the witnesses' statements, what the

                                                                 young children were saying--

                                                                                 (OFF-MIC CONVERSATION)

                                                                                 ABBEY BOKLA..~ :

                                                                 - - that would not have come until immediately

                                                                 before the trial.

                                                                                 QUESTION:

I                                                                1'.nd I- - and those kids were never-- so in front
IC
                                                                 of a grand jury, the process, knowing what you

                                                                 know about sex crimes in general, the process of-

                                                                 - a child testifying in front of a grand jury, is

                                                                 that very different-- we know t hat there's no

                                                                 cross-examination, but how is it different from

                                                                 a- - a child testifying in trial.

                                                                                 ABBEY BOKLAN:

                                                                 Well, there 1 s no judge.   There's no cross -
    i_j
                                                                 examination.   That - - you mentioned is very, very

                                                                 different in a grand jury proceeding,      'cause the

                                                                 child doesn 1 t have to go through it.
    I_ •.



                                                                 There 's no defendant sitting there looking at

     , \
     \ ,/
                         Abbey Boklan Complete Tr.mscript (111-113).doc


                                                                                             CONFIDENTIAL
                                                                                                          Appendix 000716
     0
        Case 2:06-cv-03136-JS Document 41-3 Filed 01/28/21 Page 11 of 47 PageID #: 5644


C

             TAPE #lll CR# 4 7-50                                                                          PG . 88



                                                       them while they ' re testifying.      They ' re sitting

                                                       up in the witness box.     They have a very

                                                       sympathetic assistant District Attorney standing
C                                                      next to them.



                                                       But they do have usually-- between 19 and 23
C,
                                                       people approximately sitting there listening to

                                                       them.    And that ' s very hard.    Having all of those

                                                       strange listen to, you    YJlOW,   whac occurred.
C
                                                       District Attorney asks questions .       Court

                                                       reporter-- trans-- writes down everything that's

                                                       being said.
(,



                                                       You know and they answer-- the de-- grand jurors

(,                                                     have the opportunity to ask questions as well if

                                                       t hey so desire.    Distric t Attorney rules on

                                                       whether those questions are admissible or not.

(..•                                                   If the defendant wants to testify he-- he can.

                                                       But he has to waive immunity.        That's a whole

                                                       different process.     And you know can go in there

                                                       with his attorney and the District Attorney can

                                                       cross -examine the defendant.



            Abbey Boklan Complete Transoripr (l l J.J 13).doc

                                                                                      CONfJDENTIAL
                                                                                                   Appendix 000717
    G
       Case 2:06-cv-03136-JS Document 41-3 Filed 01/28/21 Page 12 of 47 PageID #: 5645
r-


            TAPE #111 CR# 47-50                                                                            PG.     89




                                                       This didn 1 t happen in this case.      The defendants

                                                       did not-- did not testify.        Grand jury is a much

                                                       easier proceeding for an assistant District

                                                      Attorney.    It's much faster.       It's much shorter.

r·
                                                      But in a case like that, you still have these

                                                       children (UNINTEL) in there .      Being sworn, if

                                                      they 1 re found to understand the nature of an

                                                      oath.    You have to go through that first if

                                                      they 1 re under a certain age.      And they've gotta

                                                      tell this story to all of those strangers sitting

                                                      there,   A very embarrassi ng and upsetting story.

                                                                       QUESTION:

                                                      And-- would it be possible in the third

                                                      indictment that maybe on- - that the only person

                                                      that would be required to testify would be the- -

                                                      the young man that got youthful offender status

                                                      or would they have needed the kids in that-- for

                                                      an indictment?
I_ .
                                                                       ABBEY BOKL.Z\N:

                                                      Oh, they add a lot more children.        There 1 re a lot



           Abb~y Bokla11 Complete T11U1,oript (111 -113).doc


                                                                                         CONflDENTIAl
 0                                                                                               Appendix 000718
           Case 2:06-cv-03136-JS Document 41-3 Filed 01/28/21 Page 13 of 47 PageID #: 5646




                TAPE #111 CR# 47-50                                                                         PG. 90

r,
                                                           more counts and a lot more children were added.

                                                            I've forgotten how many.    I might even have a--

                                                            (ROARING) little note about that someplace.
(
                                                           That 1 s number one, two-- it-- that 1 s number

                                                           three.     I think the-- I-- I've forgotten.      I

                                                           didn't write down how many more children.        But

                                                           there were a lot more children that they brought

                                                           in.



                                                           In other words, they weren't redoing the same

                                                           thing over and over again.     They were bringing in

    c-                                                     more children who were not part of the original

                                                           ones .   I think the last one-- there was something

                                                           like 126 counts of sodomy first degree.        And

                                                           there was sexual abuse.



                                                           Use 9f a child in sexual performance •cause if
    (_ I
                                                           you recall-- they were videotaping what was going

                                                           on in the classroom.     Those were never found, by

                                                           the way.    And then of course there were 52 counts
    c··                                                    of endangering the welfare of a child.




                Abbey Boklan Complele Transcript (I l l •113).doc

                                                                                             CONFIDENTIAL
_O                                                                                                 Appendix 000719
                 Case 2:06-cv-03136-JS Document 41-3 Filed 01/28/21 Page 14 of 47 PageID #: 5647
         -·~~~--·----~- - - - ··.·····-·~




                            TAPE #111 CR# 47-50                                                                              PG. 91


                                                                     So-- they started out-- against Jessie, if I

                                                                     recall, there were three indictments.               It started

                                                                     out with one small group of children.               Then added
C
                                                                     more.      And then added more again.        So--

                                                                                        QUESTION:

                                                                    And      why did they have to add the additional
                                                                     indictments?

                                                                                        ABBEY BOKLAN:

                                                                    Because they thought they were going to trial .
I C:
                                                                    They thought they were going to trial against

                                                                    Jessie.      Because all we were hearing was, "He's

                                                                    not pleading .      He 1 s not pleading.      He says he 1 s

                                                                    not guilty.      He I s not pleading_,   11




 (__ I                                                              So when an assistant District Attorney hears

                                                                    that, they've gotta get together the case as

                                                                    strong as they can.       I think he was hoping to

 ,~. '                                                              spare a lot of the children.         Plus some of might

                                                                    have a-- .been reluctant witnesses or their

                                                                    parents reluctant to have them testify.
 C

                                                                    But when it looked like there was gonna be a



                           Ai>bey Boklan Complete Transcript (111-113).doc

                                                                                                      CONFIDENTIAL
                                                                                                                    Appendix 000720
       Case 2:06-cv-03136-JS Document 41-3 Filed 01/28/21 Page 15 of 47 PageID #: 5648




            TAPE #lll CR~ 47-SO                                                                         PG. 92



                                                      trial, then it was no holds barred.     They were

                                                      brining i n all of the children.    All of the

                                                      children .
( !
                                                                      QUESTION:

                                                      Did you-- you know the doctor.     Did he - - after he

                                                      pled in £rent of you, Jessie, a couple weeks

                                                      later, went on Geraldo with his mother.        I don't

                                                      know if you remember thac.

                                                                     ABBEY BOia.A.N:
C
                                                      I had heard about it.     I hadn't actually seen the

                                                     program.

C:                                                                   QUESTION:

                                                     Yeah.    They were very-- and do you have any

                                                     thought about that?      When you-- when you found

                                                     out that they went on the television?

                                                                     ABBEY BOKLAN :

                                                     I had forgotten that until you started your--

                                                      investigation here of this case.    And-- it was

                                                     mentioned to me I think by Fran Galaso, who I put

                                                     you in touch with.    But I had forgotten that.            I
 ()
                                                     mean i t-- it-- well, look how strange it is to be

                                                     videotaping-- what was going on there.


  (:
           Abbey Boklan Complete Transcript (I I 1-113).doc


                                                                                    CONflDENTIAl
  C,                                                                                          Appendix 000721
            Case 2:06-cv-03136-JS Document 41-3 Filed 01/28/21 Page 16 of 47 PageID #: 5649




                 TAPE #111 CR# 47-50                                                                           PG. 93

,   .
'                                                                           QUESTION:

                                                          Yeah .   The whole thing is very public-- public in

                                                          a very unusual way.
<. ',                                                                       ABBEY BOKLAN:

                                                          Yeah.

                                                                            (OFF-MIC CONVERSATION)
0
                                                                            (BRE.i;K IN TAPE)

                                                                            QUESTION;

                                                           (IN PROGRESS) well suited for that?        Or was it
    Ci
                                                          the new (UNINTEL} sex crimes division that was

                                                          pretty new to you?

                                                                            ABBEY BOKLAN:

                                                          It was pretty new.     My children were fairly
                                                          young.   At--

                                                                            (OFF -MIC CONVERSATION)

                                                                            QUESTION!

                                                          It 's funny.    You know I was-- (CREAKING)

    u                                                     interesting you said that about these dolls,

                                                         because-- (CLUNKING) I mean I was just reading- -

                                                          I have a- - I was just reading-- oh, here during
    ( '                                                   trial (CLlThTKING) the witnesses were (UNINTEL)

                                                         describe use (UNINTEL PHRASE) .        I mean here they


        u       Abbey Boklan Complete Transcript (11 1·113),doc

                                                                                         CONFI DENTIAl
                                                                                                      Appendix 000722
     Case 2:06-cv-03136-JS Document 41-3 Filed 01/28/21 Page 17 of 47 PageID #: 5650




          T~.l>E #111 CR# 47-50                                                                           PG. 94

n
                                                  talk about the dolls.

                                                                    ABBEY BOKI..il>.N:

                                                  Right.     Interesting.    This I won't say on-- on

                                                  the record in front of the c ameras, but when I

                                                  first got the dolls and started the show them

                                                  around the DA's office, some of the male DA 1 s

                                                  were so embarrassed and go so hysterical with

                                                  them that it-- that would have been-- that was a

C,                                                funny sight.     (LAUGHS) And so I don I t know if

                                                  they still use them up there -- in the DA's

                                                  office.    Kay do you know if they still use them?

                                                                    KAY:

                                                  I have no idea.

                                                                    ABBEY BOK.LAN:

                                                  I don 1 t -- I don't know .    Joe might be able to

                                                  (CLUNKING) able to answer.             I don't know if

                                                  that•s--

                                                                    (OVERTALK)

                                                                    ABBEY BO.KLAN:

                                                  -- was (UNINTEL) years--
()
                                                                    QUESTION:

                                                 They say children are usually less accomplished

c:
         Abbey Bok!an Complete Transcript (111-113).doe

                                                                                   CONFIDENTIAL
                                                                                                 Appendix 000723
         Case 2:06-cv-03136-JS Document 41-3 Filed 01/28/21 Page 18 of 47 PageID #: 5651




              TA.PE #111 CR# 47-50                                                                           PG. 95


                                                          than adults in communicating verbally.        Because

                                                          of this you may need to use video or props and

                                                          additional language to gather information.           This
C·
                                                          allows children to demonstrate as well as say

                                                          what they have experienced.      ~.nd (UNINTEL) media

                                                          can be employed by the most (CLUNKING) useful end

                                                           (UNINTEL PHRASE) anatomical dolls, anatomical

                                                          drawings and picture drawing,

                                                                           ABBEY BOKLAN:
C
                                                         Yeah.    I was kind of ahead of my time at that

                                                         point.   You know in fact there were very f ew .            We

 (.                                                      had to send for them .    Now I don't know if they

                                                         look more realistic, like a male and a female.

                                                         But in-- in those days, they really-- they were
 u                                                       rag dolls.   They were very non-threatening.

                                                                           QUESTION:

                                                         Right.   Right.
!1.)                                                                       ABBEY BOKLAN:

                                                         Be interesting to see what they use now.

                                                                           (INAUDIBLE)
 ( :,i
                                                                           QUESTION:

                                                         I wonder what they do-- I mean I guess there's--


             Abbey Boldan Complete Transcript( l 11. j l 3).doc

                                                                                           CONFIDENTIA-L
 0                                                                                                 Appendix 000724
                Case 2:06-cv-03136-JS Document 41-3 Filed 01/28/21 Page 19 of 47 PageID #: 5652
        ·~·--- --....·--••"--·..   ,   .. . ,. ,




                           TAPE #lll CR# 4?-50                                                                             PG. 96

(
                                                                  you know whatever.       You can criticize every

                                                                  method of investigation .

                                                                                      ABBEY BOKLAN :
(_,
                                                                  Yeah.    It really.      (CLUNKING)

                                                                                      QUESTION:

                                                                  And there ' s always somebody who also (CLUNKING)

                                                                  u ses something rcause the defendant involved- -

                                                                  there's always somebody who's (UNINTEL) precise

C                                                                 because, you know, to say, "Here, photograph some

                                                                  sex abuse taking place."        And they said,     11   Well ,

                                                                  you know, photographs can be manipulated or
(_,                                                               whatever . 11    Yeah.

                                                                                      {OFF-MIC CONVERSATION)

                                                                                      (BREAK IN TAPB)

CI                        **TRA.~SCRIBER 1 S NOTE: TAPE REPEATS HERE.                        W~LL NOT TRANSCRIBE

                         DUPLICATE TRANSCRIPTION.**

                                                                                      ABBEY BOKLAN:

                                                                  Programs that d i dn ' t work well.    I mean you ' re

                                                                  t alking about something that the like 100, 120

                                                                 dollars.     He    won a massive, hundred million

                                                                 dol l ar settlement against IBM .      But the-- the

                                                                  interesting part is he did all of this from his



                         Abbey Boklan Complete Transcript (111-113),dcc

                                                                                                  CONFI DENTIAl
    0                                                                                                          Appendix 000725
           Case 2:06-cv-03136-JS Document 41-3 Filed 01/28/21 Page 20 of 47 PageID #: 5653




               TAPE #111 CR# 47-50                                                                              PO , 97



                                                     home and his computer in his underwear.

                                                                              QUESTION:

                                                     Oh my god.
r·,
                                                                              ABBEY BOKLAN:

                                                     And- - and he was against all of this IBM lawyers,

                                                     all of these, and they thought he had this
,r

                                                     tremendous staff fighting him.              And they-- they

                                                     finally gave up and agreed to this settlement.

                                                                              QUESTION:
C_,'
                                                     Wow .       That ' s--

                                                                              ABBEY BOKLAN:

 n                                                   So I think that--

                                                                              QUESTION:

                                                              amazing.
  - ,
 <.. . •                                                                      ABBEY BOKLAN:

                                                              is an amazing story.

                                                                              (OFF-MIC CONVERSATI ON)
  ()
                                                                              (REFERENCE TONE)

                                                                              SLATE:

                                                     End of wild sound and end of tape.
  c.:
                                                                              (REFERENCE TONE)

                                                                          ***END OF AUDIO***


   0
               Abbey Boklm Complece nanscrjpt (111-113).doc
                                                                                              CONFIDENTIA-L

     0                                                                                                  Appendix 000726
           Case 2:06-cv-03136-JS Document 41-3 Filed 01/28/21 Page 21 of 47 PageID #: 5654

(1



               TAPE #111 CRff 47-50                                                                         PG. 98


C,
                                                                  ***END OF TRANSCRIPT***

                                                                  HIT THE GROUND RUNNING FILMS

                                                                    "CAPTURING THE FRIEDMANS 11
C
                                                                   INTERVIEW WITH ABBEY BOKLAN

                                                                 CORRESPONDENT:         NOT IDENTIFIED

                                                                    PRODUCER:         NOT IDENTIFIED
0
               TAPE #113 CR #55-56

                                                                        QUESTION:

r,                                                     (IN PROGRESS) a once in a lifetirr.e, what the hell
\... '

                                                      was going on?     (NOISE)       (UNINTEL) like this?      Or

                                                      did you come away from it thinking, did you have

 0                                                    any emotion , or any particular feeling when you

                                                      were-- when this case was said and done?             Did you

                                                      have to go on vacation for a week?          Or did you--

 u                                                    how-- what was your just (UNINTEL) feeling about

                                                       it at the end?

                                                                        ABBEY BOKLAN:

 0                                                    What was my feel ing at the end of the case?               I

                                                      was glad it was over.           I hoped I never saw

                                                       another one like it.       I   was so happy it wasn't a
    I .
    -..1
                                                       trial.   On a personal level, I was happy I didn't

                                                       have to listen to what. happened to the children.


    u
I              Abbey Boklan Complete Transcript 011-113).doc
                                                                                           CONFIDENTIAl

     u                                                                                              Appendix 000727
         Case 2:06-cv-03136-JS Document 41-3 Filed 01/28/21 Page 22 of 47 PageID #: 5655

0



             TAPE #111 CR# 47-50                                                                               PG .   .9!1


0.                                                       It's different reading it, and actually seeing

                                                         the pain, you know, as the chi ldren tell about

                                                         it.
0

                                                         Like an attorney wil l say to me,     11   If my client

                                                         goes to trial, as opposed to taking this plea ,

                                                         are you gonna punish them with a greater

                                                         sentence?"   And I say, "I don't punish him for

                                                         going to a trial.       But once I hear-- once I hear
C
                                                         what really happened-- or if your client commits

                                                         perjury-- or, anything that can happen during the

0                                                        course of-- of a trial, who knows what I ' m gonna

                                                         sentence him.   11
                                                                              And I-- I think it would have

                                                         been a -- a terrible trauma for the children.

C
                                                         I think for the attorneys, who are good men.                 For

                                                         the families , for the jurors, and for me to have
    ()
                                                         to have listened to what occurred there.             On- -

                                                         and I say that from someone who tried sodomy

                                                         cases with children before .      This one was just

                                                         so - - so horrible that my feeling, che main

                                                         feeling I had was one of relief .          It was over,

    (i
             Abbey Bolclan Complete Tr-.nscript (l ll-1 l3).doc
                                                                                         CONFIDENTIA-L
    0                                                                                                  Appendix 000728
        Case 2:06-cv-03136-JS Document 41-3 Filed 01/28/21 Page 23 of 47 PageID #: 5656




             T~..PE #1~1 CR# 47-50                                                                  PG. 100


C                                                    the children did not have to testify-- I did not

                                                     have to go through a trial, and I didn't have to

                                                     watch the pain in the eyes of parents in those
()
                                                     chiidren.    I think they had ta give a-- kind of a

                                                     brief summary oh-- of what I felt most when it

                                                     was over.
0
                                                                     QUESTION:

                                                     Was there a feeling that-- when the parents were

                                                     leaving the courtroom, and the sentencing had
0
                                                     been done, and both Arnold and Jessie had been--

                                                     sentenced and gotten long sentences.    Was there a

                                                     feeling of relief in the community?    How did tr.e
0
                                                     community respond to that?

                                                                     ABBEY BOKLAN;

(•                                                   Well , 1 knew when I sentenced Arnold that, of

                                                     course, the Priedmans were very unhappy.      And the

                                                     victims and their families were very happy.        I

'o                                                   knew when I sentenced Jessie, that nobody was

                                                     happy.   The Friedmans a nd their friends and

                                                     supporters felt it was a horrible and cruel
 0                                                   sentence .




    u        Abbey Boklzn Complete Transcript (111-113).doc
                                                                                  CONFIDENTIAL

                                                                                            Appendix 000729
                 Case 2:06-cv-03136-JS Document 41-3 Filed 01/28/21 Page 24 of 47 PageID #: 5657
         '   --- ·---~--- ··- -····· ... -·



                      TAPE #111 CR# 47- 50                                                                            PG, 101


C                                                               The victim 1 s fami l i es felt it was an extremely

                                                                lenient and merciful sentence.          So I-- I think I

                                                               felt that I made no one happy, but I felt it was

                                                               right .     A.~d so I was comfortable.       I never had

                                                               any contact again with the families until r was

                                                               campaigning in 1992 for reelection.



                                                               And I was at a-- a fare , a street fare, in Great
I                                                              Neck, you know, handing out literatur e, yo·1.1 know,
10
                                                               going around shaking hands.           And someone came up

                                                               to me and introduced themselves.           And-- t hey were

    0                                                          a family member-- of one of the victims-- the

                                                               parents .    And they said to me,       "We're voting for

                                                               you.    You did a good job.    11    That was the only - -
    C,                                                         that was the only other contact, and that - - and

                                                               that was nice .     Yeah.

                                                                                  (OFF-MIKE CONVERSATION)
    0                                                                             ABBEY BOKLAN:

                                                               I don't know, off the record.

                                                                                  QUESTION:
    0
                                                               Yeah.




    u
                     Abbey Boklan Complete Transcript (111-l JJ).dee
                                                                                                   CONFIDENTIAL

    0                                                                                                        Appendix 000730
     Case 2:06-cv-03136-JS Document 41-3 Filed 01/28/21 Page 25 of 47 PageID #: 5658

C·


          T~.PE #111 CR# 47-50                                                                             FG. 102


C                                                                    ABBEY BOKLAN:

                                                  You know, when he was originally brought up here

                                                  I   was not optimistic in what I read.           And that's
(;
                                                  all I can say for what's been going oh these

                                                  years.      That's it.

                                                                     QUESTION:
C)
                                                  Yeah.

                                                                     ABBEY BOKLAN:

                                                  So.      ~ut let's hope.    We don't know.
0
                                                                     (OFF-MIKE CONVERSATION)

                                                                     ABBEY   BOKL.?ili :

0                                                 'Cause he was a pretty boy.

                                                                     QUESTION:

                                                  Yeah.

()                                                                   ABBEY BOKLJ>..N:

                                                  Prettier than Jessie .        If I recall .    In some ways

                                                  I was less sympathetic to him even though, you
0                                                know, I wa.sn' t sending him away forever.              I mean

                                                 he was getting out more than the (UNINTEL)

                                                 division, and more than the DA negotiated with
0
                                                 him for.      But not a-- a tremendous amount of

                                                  time .    Because I was both ered by the fact that he

(j
         Abbey Boldan Complete Transcript (111-113).doc
                                                                                           CONFIDENTIAL
0                                                                                                Appendix 000731
                     Case 2:06-cv-03136-JS Document 41-3 Filed 01/28/21 Page 26 of 47 PageID #: 5659
     Ci ........-......·-..... ---N- -· .I..... ..


                                 TAPE #111 CR# 47-50                                                                     PG. 103

,r i
                                                                         didn't have all of Jessie's excuses.

                                                                                        QUESTION:

                                                                        Right--

                                                                                        (OVERTALK)

                                                                                       ABBEY 1:30.KLAN:

                                                                        He had no excuse except that he wanted t o join in

                                                                        these fun and games in hurting all these little

                                                                        children, and doing these other things to them.
,,
',    I                                                                 I mean he- - he was an outsider, he could have

                                                                        walked away with no repercussions at all.         So he

                                                                        really got a great deal.

G                                                                                       (OVERTALK)

                                                                                       QUESTION:

                                                                        I think you said, if I remember what you said,
r,
'J
                                                                        you know, Jessie, you know 1 you coul d argue that

                                                                        Jessie didn 1 t have a choice because this was the

                                                                        role that (UNINTEL PHRASE).

                                                                                       ABBEY BOKLAN:

                                                                        That's what I said I said--

                                                                                       (OVERTALK}

                                                                                       QUESTION:

                                                                        --family, and it looks like you've got some


                               Abbey Boklan Complete Transcript (111-113).doc


                                                                                                    CONFIDENTIAL
                                                                                                                Appendix 000732
            Case 2:06-cv-03136-JS Document 41-3 Filed 01/28/21 Page 27 of 47 PageID #: 5660
    •·- - --- •.--.·--•·•· ·-··- ·-··-·--··~---
0


                          TAPE #111 ~# 47-50                                                                            PG . 104

0
                                                                     (UNINTEL) parents and T can't understand why you

                                                                    would do it.     You know, and his parents did seem

                                                                     to be very, you know, his parents seemed to be
0
                                                                    like good people, you know .      They seemed like

                                                                    they, you know, they were--

                                                                                      (OVERTALK)
n
                                                                                     ABBEY BOKLAN:

                                                                    Yeah.   I mean in this rich, educated, you know,

0                                                                   community.     I mean it's just-- it-- it was just

                                                                    shocking.    Shocking.   So ,   Anyway .

                                                                                      (OFF - MIKE CONVERSATION)

0                                                                                    ***END OF SIDE A***

                                                                                     ***SIDE B BLANK**·*

                                                                                     ***END OF TRANSCRIPT***
0




0




0




0                                                                                                   CONFIDENTIAl
                         Abbey Boklllll Complete Transcript (1I1-113).doc




0                                                                                                              Appendix 000733
Case 2:06-cv-03136-JS Document 41-3 Filed 01/28/21 Page 28 of 47 PageID #: 5661



 SUPREME ffiURT OF 1HE STATE OF NEW YORK
 CDUNTY OF NASSAU
 -----------------------------------------------------------------------x
 TI-IE PEOPLE OF 1HE STATE OF NEW YORK,

                                         Respondent,                        AFFIRMATION IN
                                                                            OPPOSITION TO
                                                                            DEFENDANT'S CP.L. §
                         -agamst-                                           440.20 MOTION

                                                                            Indictment No. 77897-1991
 lVIIGUEL DEFREITAS,                                                        MotionG003

                                         Defendant.
----------------------------------------------------------------------x

         ANDREA M. DiGREGORIO, an attorney duly admitted to practice law

 before the courts of the State of New York, and an Assistant District Attorney of

counsel       to   the Honorable Madeline Singas, District Attorney of Nassau County,

affirms the foilowing under penalty of perjury:

         1.        This affirmation is submitted in opposition to defendant's motion to set

aside his sentence, made pursuant to C P.L. § 440.20. The motion is returnable

November 16, 2018.

        2.         The statements contained herein are made upon information and belief,

the source of said information and the basis of said belief being my review of the

records and files of the Nassau County District Attorneys Office ("NCDA"),

including the trial minutes pertaining to this case.

        3.         The conviction underlying defendant's application stemmed from

defendant's armed robbery of a jewelry store on March 5, 1991, in Hewlett,
Case 2:06-cv-03136-JS Document 41-3 Filed 01/28/21 Page 29 of 47 PageID #: 5662



 Nassau G:mnty, New York Defendant entered the store and expressed an interest in

 purchasing a diamond. After the storeowner removed some diamonds from a safe

 and displayed them to defendant, defendant selected one diamond. When asked for a

 deposit for the gem, defendant pulled out a semi-automatic pistol, put it against the

 storeowner's head, and threatened to kill both the storeowner and the storeowner's

 father (who was a store employee and seated nearby) unless they did as defendant

 directed. Defendant forced the two men to lie down in the bathroom, stuck a knife

 against the storeowner's back, and handcuffed the father and son together.

 Defendant told them not to move or he would shoot them. One of the victims

 managed to press a silent alarm button by tripping the panic switch in the bathroom.

 Police Officers Eager and Land responded to the alarm and observed defendant

 inside the store. While the officers attempted to enter the locked front store door,

 defendant approached the door and brought the store keys (which he had stolen from

 the owner) to the door cylinder as if he were going to unlock the door. But, rather

than unlock the door, defendant suddenly pulled out his semi-automatic pistol,

clutched the gun with both hands, pointed the gun at Eager's chest, and, from a

distance of one or two feet, pulled the trigger twice. The gun misfired, and the

officers broke through the door. Defendant retreated to the rear of the store and

fired a shot at the pursuing policemen. Defendant grabbed the storeowner and the

storeowner's father and, pointing a gun at the storeowner's head and using both

hostages as human shields, left the store. Defendant walked with them about 100

                                          2
Case 2:06-cv-03136-JS Document 41-3 Filed 01/28/21 Page 30 of 47 PageID #: 5663



 feet, then pushed them aside and ran. A police officer pursued, but lost sight of

 defendant. The other officer pursued in his car, but also lost sight of defendant. A

 police sergeant, who had responded to a call for assistance, observed defendant climb

 a fence into the backyard of a home where the homeowner was working on his car in

 the driveway. Following a struggle with the car owner, defendant jumped into the car

 and drove off, crashing into two cars as he fled. The sergeant pursued in his car.

 Defendant led the police on a high-speed chase that ended when defendant crashed

 the stolen car he was driving into a car stopped at an intersection. Defendant got out

 of the car and ran. The police sergeant chased him, and defendant eventually twned

 toward the sergeant, threw down a gun clip, and surrendered. A handgun was found

 on the front seat of the car defendant had stolen. The store owner and his father

 identified defendant as the robber. A business card from the jewelry store and loose

 diamonds were found in defendant's pants pocket. The store owner identified the

 diamonds. A car registered to defendant was found parked near the jewelry store, and

 a key that opened the handcuffs used in the robbery was found in the glove

compartment of that car. An unfired cartridge displaying a "light hit" was found on

the floor inside the jewelry store. That cartridge was matched to the gun found in the

stolen car. A spent bullet found in the ceiling of the jewelry store was also matched to

the gun found in the car. A ballistics expert tested the gun and concluded that it was

operable, but would misfire occasionally; the firing pin would strike off the center of

the primer.


                                           3
Case 2:06-cv-03136-JS Document 41-3 Filed 01/28/21 Page 31 of 47 PageID #: 5664



        4.        For his criminal acts, defendant was indicted for attempted murder in

 the first degree (Penal Law §§ 110.00/ 125.27), two counts of robbery in the first

 degree (Penal Law§§ 160.15 [2], 160.15 [4]), criminal possession of a weapon in the

 second degree (Penal Law § 265.03),1 criminal possession of a weapon in the third

 degree (Penal Law§ 265.02[4],2 and reckless endangerment in the first degree (Penal

 Law§ 120.25).

        5.        Defendant was convicted in the County Court, Nassau County, after a

 jury trial, of all the crimes for which he had been indicted. On or about June 9, 1992,

 defendant was sentenced         to   terms of incarceration of twenty-five years to life for

 attempted murder, and to lesser terms on the remaining convictions. (Baker, J., at pre-

 trial hearing, trial, and sentence).

        6.        On or about April 5, 1994, defendant, represented by counsel, perfected

 his appeal and raised the following claims: (1) the sentence imposed was unduly harsh

and excessive; (2) trial counsel was ineffective; (3) the prosecution failed              to   prove

defendant's guilt beyond a reasonable doubt; (4) the indictment was defective in that it

failed to provide notice of the acts constituting the crimes charged; and (5) the

conviction for criminal possession of a weapon in the third degree should be




        1
         Now designated§ 265.03(1)(b). See Peop le v. Konstantinides, 14 N.Y.3d 1 (2009) and L. 1998,
ch. 378 § 4.
        2
            Now designated Penal Law§ 265.03(3). See L. 1998, ch. 378, § 4.


                                                   4
Case 2:06-cv-03136-JS Document 41-3 Filed 01/28/21 Page 32 of 47 PageID #: 5665



 dismissed as a lesser included concurrent count of criminal possession of a weapon in

 the second degree. See defendant's appellate brief, attached hereto as Exhibit 1.

        7.      As part of his excessive-sentence claim, defendant contended that the

 sentences should run concurrently. See defendant's brief page. 44.         One of the

 arguments that he offered in support of that claim was that the crimes should be

 considered as one event for sentencing purposes because they were factually related.

        8.      The NCDA filed a responsive brief and argued that some of the claims

 were unpreserved and that all the claims were without merit. See Exhibit 2 - NCDA

 appellate brief.    In regard to defendant's claim that the sentences should nm

 concurrently, the NCDA contended, inter alia, that consecutive sentences are

 permissible for separate crimes that occur in the course of a single, extended

 transaction, and, the numberous crimes that defendant committed were distinct. See

 NCDA brief, page 41.        Thus, the NCDA argued, consecutive sentences were

 permissible.

       9.       In a decision and order dated August 14, 1995, the Appellate Division,

 Second Department ("Appellate Division"), unanimously affirmed defendant's

 judgment of conviction. See People v. DeFreitas, 213 AD.2d 96 (2d D ept. 1995). In its

decision, the court thoroughly discussed and rejected the claim that trial counsel

provided ineffective assistance. See id. at 97-101. In addition, the court found that

there was "no merit" to defendant's "other contentions." Id. at 102. Defendant's

motion for reargument was denied on November 2, 1995.


                                           5
Case 2:06-cv-03136-JS Document 41-3 Filed 01/28/21 Page 33 of 47 PageID #: 5666



            10.   On October 12, 1995, a judge of the Court of Appeals denied defendant

 leave to appeal to that Court. People v. De.Freitas, 86 N.Y.2d 872 (1995).

            11.   In motion papers dated February 26, 1999, defendant, pro se, submitted

 his first coram nobis petition, contending that he was denied effective assistance of

 appellate counsel.3 The NQ)A opposed the motion, and the Appellate Division

 subsequently denied defendant's application, holding that defendant failed to prove

 that he had received ineffective assistance of counsel. People v. DeFreitas, 262 A.D.2d

 499,499 (2d Dept. 1999).

        12.       Nearly ten years later, in motion papers dated January2, 2009,

 defendant, represented by counsel, brought another writ of eITor coram nobis, again

 claiming that he received ineffective assistance of counsel on his direct appeal.4 The

 NCDA opposed defendant's motion, and the Appellate Division subsequently denied

defendant's second coram nobis application, again holding that defendant failed to

prove that he had been provided ineffective assistance of appellate counsel. People v.

DeFreitas, 60 ADJd 1080, 1080 (2d Dept. 2009). A judge of the Court of Appeals




        3
          Defendant argued that appellate counsel should have raised the following claims: (1) the
court improperly permitted amendment of the indictment; (2) the trial court responded improperly
to a note from the jury; and (3) the trial court improperly limited trial counsel's cross-examination of
one of the victims.
        4
         Defendant again argued that appellate counsel should have raised the claim that the trial
court did not appropriately respond to a note from the jury. Defendant argued also that the juror-
note issue was not subject to preservation rules.



                                                   6
Case 2:06-cv-03136-JS Document 41-3 Filed 01/28/21 Page 34 of 47 PageID #: 5667



 denied defendant's application for leave to appeal. People v. DeFreitas, 12 N.Y.3d 914

 (2009).

        13.   In motion papers dated October 13, 2010, defendant brought a motion

 (# C861) pursuant to C.P.L. § 440.10 to vacate his judgment of conviction. He

 raised the following claims: (1) the trial court responded improperly to a juror note

 (which prevented defendant from receiving effective assistance of counsel); (2) the

 trial court "impaired the aura of impartiality'' by sustaining its own objections,

 becoming an unswom witness, and improperly curtailing cross-examination; (3) the

 final charge to the jury contained errors; (4) the prosecutor was improperly permitted

 to "amend" count one of the indictment, and the new charge was not supported by

 evidence presented to the grand jury; (5) the court's preliminary instructions did not

 meet the requirements of C.P.L. § 270.40; and (6) the charges in the indictment were

improperly joined.

       14.    The NCDA opposed defendant's motions and argued, among other

things, that all the claims that defendant presented in his memorandum of law were

based upon matters of record, and therefore had to be summarily denied pursuant to

C.P.L. § 440.10(2)(c). In addition, the NCDA argued that defendant's claims were

without merit.

       15.    In a decision dated January 5, 2011, the County Court (Berkowitz, J.)

summarily denied defendant's motion (# C861). The court found that defendant's




                                           7
Case 2:06-cv-03136-JS Document 41-3 Filed 01/28/21 Page 35 of 47 PageID #: 5668



 claims were based upon matters of record and, pursuant to CP.L. § 440.10(2)(c),

 denied those claims.

           16.   Defendant sought leave to appeal the decision and order of the County

 Court. In a decision and order dated July 8, 2011, the Appellate Division denied

 defendant leave to appeal.

        17.      In motion papers dated December 1, 2011, defendant brought his third

 petition for a writ of error coram nobis, again claiming that appellate counsel was

 ineffective. 5 The NQ)A opposed defendant's motion. In a decision and order dated

 May 1, 2012, the Appellate Division denied defendant's motion, once again holding

 that defendant failed to prove that he had been provided ineffective assistance of

 appellate counsel. People v. DeFreitas, 95 AD.3d 902, 942 (2d Dept. 2012). A judge of

 the Court of Appeals denied defendant leave to appeal, and also denied defendant's

 application for reconsideration of its denial.          People v. DeFreitas, 22 N.Y.3d 1040

 (2013); People v. DeFreitas, 19 N.Y.3d 1025 (2012).

        18.      In a petition dated October 1, 2012, defendant brought a federal habeas

 corpus petition in the Eastern District of New York Basically, defendant contended

 that the state court wrongly denied his C.P.L. § 440.10 motion, and that the Appellate

 Division wrongly denied his 2011 coram nobis application.                The NffiA opposed

       5
          Defendant alleged that appellate counsel was ineffective because he did not argue that the
trial court "never legally obtained subject matter jurisdiction when the Prosecutor .. . . knowingly
used the repealed law of Section 279 of the Code of Criminal Procedure to join the separate
offenses into one indictment" (defendant's affidavit in support of his petition, page 2, para. 3).



                                                 8
Case 2:06-cv-03136-JS Document 41-3 Filed 01/28/21 Page 36 of 47 PageID #: 5669



 defendant's petition as being untimely. In a memorandum and order dated May 1,

 2015, the Eastern District of New York (Azrack, J.) dismissed defendant's petition as

 untimely.

        19.   Defendant then brought a fourth petition for a writ of error coram

 nobis. His claims regarding appellate counsel centered on allegations that the trial

 court wrongly charged the jury. The NffiA opposed defendant's application. The

 Appellate Division subsequently denied defendant's application, once more finding

 that defendant had failed to show that he was denied the effective assistance of

 appellate counsel. People v. DeFreitas, 156 A.DJd 718 (2d Dept. 2017). On Febn1aiy

 26, 2018, a judge of the Court of Appeals denied defendant leave to appeal. People v.

 DeFreitas, 30 N.Y.3d 1115 (2018).

       20.    Now, in motion papers dated August 23, 2018, defendant moves to set

 aside his sentence alleging that (1) he should have received concurrent, rather than

 consecutive, sentences, (2) "the imposition of defendant's sentence based solely upon

 the sentencing judge's observation of trial contained in his personal notes was

 erroneous," and (3) he was denied due process by the "failure" of the court to provide

him with "an opportunity to examine and respond to the information relied on by the
       . court m
sentencmg        .    . sentence. ''
               . unposmg

       22.    For reasons more fully set forth in the accompanying memorandum of

law, defendant's motion should be denied. His sentence is lawful. Moreover, on

direct appeal, the Appellate Division rejected as meritless his claim that his sentences


                                           9
Case 2:06-cv-03136-JS Document 41-3 Filed 01/28/21 Page 37 of 47 PageID #: 5670



 should have concurrently. Thus, defendant's claim regarding consecutive sentencing

 is procedurally barred pursuant to C.P.L. § 440.20(2). Finally, all of defendant's

 arguments are meritless.

       "WHEREFORE, based upon the above and the annexed memorandum of law,

 defendant's motion to set aside his sentence should be denied.


 Dated: Mineola, New York
        November9,2018



                                        ANDREAM. DiGREGORIO




                                          10
Case 2:06-cv-03136-JS Document 41-3 Filed 01/28/21 Page 38 of 47 PageID #: 5671



 SUPREME COURT OF THE STATE OF NEW YORK
 CDUNTY OF NASSAU
 ----------------------------------------------------------------------x
 THE PEOPLE OF THE STATE OF NEW YORK,

                                          Respondent,
                                                                           Indictment No. 77897-1991
                         -agamst-                                          Motion No. G003

 MIGUEL DEFREITAS,

                                          Defendant.
 -------------------------------------------------------------------x




                                   MEMORANDUM OF LAW




                                                                 MADELINE SINGAS
                                                                 District Attorney, Nassau County
                                                                 Attornry f or Respondent
                                                                 262 Old Country Road
                                                                 Mmeola, New York 11501
                                                                 (516) 571-3800




Judith R Sternberg
Andrea M. DiGregorio
  Assistant District Attorneys
    of Counsel



                                                    11
Case 2:06-cv-03136-JS Document 41-3 Filed 01/28/21 Page 39 of 47 PageID #: 5672



                            STATE11ENT OF FACTS

       The relevant facts and procedural history of this case are set forth in the
 preceding affirmation.




                                       12
Case 2:06-cv-03136-JS Document 41-3 Filed 01/28/21 Page 40 of 47 PageID #: 5673



                                     ARGUMENT
        Defendant's Motion Should Be Summarily Denied Because It Is Procedurally
 Barred, In Part, And Entirely Meritless (answering defendant's CP.L. § 440.20
 motion.

        A sentence may be set aside pursuant to C.P.L. § 440.20 only if it is

 "unauthorized, illegally imposed or otherwise invalid as a matter of law." C.P.L. §

 440.20(1). In support of his baseless contention that his sentence is invalid, defendant

 contends that (1) he should have received concurrent, rather than consecutive,

 sentences, (2) "the imposition of defendant's sentence based solely upon the

 sentencing judge's observation of trial contained in his personal notes was erroneous,"

 and (3) he was denied due process by the "failure" of the court to provide him with

 "an opportunity to examine and respond to the information relied on by the

 sentencing court in imposing sentence."        'Th.is court should reject defendant's

 arguments. First, defendant's sentence was authorized, legally imposed, and valid.

Second, his claim that his sentences should have run concurrently rather than

consecutively was raised on rejected on appeal, and thus is procedurally barred

pursuant to C.P.L. § 440.20(3). 'Third, all of defendant's contentions are without

ment.

Defendant's Sentence Was Authorized, Legal, And Valid.

        The terms of defendant's sentences were within permissible bounds, a fact that

defendant does not dispute. That is, following a jury trial, defendant was convicted of

attempted murder in the first degree (Penal Law§§ 110.00/ 125.27; a class A-I felon}?,
Case 2:06-cv-03136-JS Document 41-3 Filed 01/28/21 Page 41 of 47 PageID #: 5674



 two counts of robbery in the first degree (Penal Law § 160.15[2], [4]; class B armed

 violent felonies), criminal possession of a weapon in the second degree (Penal Law§

 265.03; a class C violent felon)?, criminal possession of a weapon in the third degree

 (Penal Law§ 265.02[4]; a class D violent felony) , and reckless endangerment in the

 first degree (Penal Law § 120.25, a class D felony). 6 The terms of sentence he

 received was twenty-five years to life for the attempted-murder conviction, twelve and

 one-half to twenty-five years for the robbery convictions, two and one-third to seven

 years for the reckless-endangerment conviction, five to fifteen years for the second-

 degree weapon-possession conviction, and two and one-third to seven years for the

 third-degree weapon-possession conviction.              These sentences were within statutory

 parameters. See Penal Law§§ 70.00(2)(a), (d), (3)(a)(i),(b); 70.02(2)(a),(c),(3)(a),(b),(4);

 C.P.L. § 1.20(41).7

        Moreover, as discussed on page 41           n:~ of respondent's appellate brief (Exhibit
 2), consecutive sentencing was appropriate. Indeed, as even defendant acknowledged

 in his appellate brief (Exhibit 1 [defendant's brief], page 44), consecutive sentences are

 permissibly for separate crimes that occurred in the course of a single, extended

 transaction. See People v. Salcedo, 92 N.Y.2d 1019, 1021-22 (1998) (where the crimes are

 committed through separate and distinct acts, even though part of a single transaction,



       6
           References are to statutes in effect at the time defendant committed the crimes.

       7
           References are to statutes in effect at the time defendant committed the crimes.



                                                   2
Case 2:06-cv-03136-JS Document 41-3 Filed 01/28/21 Page 42 of 47 PageID #: 5675



 consecutive sentences are possible regardless of whether the statutory elements of the

 offenses overlap); see also People v. Olds, 24 AD.3d 571, 572 (2d Dept. 2005); People v.

 Higgins, 137 A.D.2d 620, 620-21 (2d Dept. 1988); People v. Telford, 134 AD.2d 632, 633

 (2d Dept. 1987).8

 Defendant's Contention That The Sentences Should All Have Run Concurrently Is
 Procedurally Barred.

           Defendant nonetheless contends that all his sentences should have run

 concurrently, rather than consecutively, as some of his sentences did. However, this

 contention cannot establish a basis for C.P .L. § 440.20 relief because it is procedurally

 barred.

        Criminal Procedural Law § 440.20(2) sets forth that a court "mttst deny" a

 C.P.L. § 440.20 motion when "the ground or issue raised [in the C.P.L. § 440.20

 motion] was previously determined on the merits upon an appeal from the judgment

 or sentence." C.P.L. § 440.20(2)(emphasis added).9 Here, on direct appeal, defendant

 raised the claim that his sentences should run concurrently and not consecutively, and

the Appellate Division rejected that argument on the merits. See People v. DeFreitas,

213 A.D.2d 96, 97-102 (2d Dept. 1995). Thus, the claim is procedurally barred.


        8
           Defendant's contention in his current motion that the sentences could not run
consecutively because they were based on the same criminal transaction (defendant's motion, page
5), ignores well-settled case law to the contrary. See general!J Saicedo, 92 N.Y.2d at 1021.
       9
           An exception to the mandatory denial of C.P.L. § 440.20(2) occurs if there has been "a
retroactively effective change in the law controlling the issue." Id. D efendant, however, does not
allege -- let alone establish -- that there has been such a retroactive change in the law. Indeed, no
such change in the law has occurred. See general!J Saicedo, 92 N.Y.2d at 1021-22.


                                                 3
Case 2:06-cv-03136-JS Document 41-3 Filed 01/28/21 Page 43 of 47 PageID #: 5676



          More specifically, on direct appeal, defendant argued in his brief that the

 court should not have imposed consecutive sentences because, inter alia, the crimes

 were "factually interrelated and should be considered as one event for sentencing

 purposes." See Exhibit 1, page 44. Respondent opposed that argument, recognizing

 that the Second Department had "repeatedly held, consecutive sentences are

 permissibl[e] for separate crimes that occurred in the course of a single, extended

 transaction," and the numerous crimes defendant committed were distinct. Exhibit 2,

 page 41, n:~

        In affirming defendant's conviction, the Appellate Division thoroughly

 discussed and rejected the claim -- raised in defendant's brief -- that trial counsel

 provided ineffective assistance. See id. at 97-101. In addition, the court found that

 there was "no merit" to defendant's "other contentions." Id. at 102. Thus, since the

 consecutive-sentence claim was one of the "other'' issues that defendant raised on

 appeal (apart from his ineffective-counsel claim), the appellate court's finding of "no

 merit" applied to that sentencing claim.

The Trial Court's Perusal Of His Trial Notes
Did Not Render Defendant's Sentence Unlawful.

       Misconstruing the record and the law, defendant contends that he should be re-

sentenced because the court relied "solely' on its trial notes when sentencing

defendant, and defendant was not provided an opportunity to examine those notes




                                            4
Case 2:06-cv-03136-JS Document 41-3 Filed 01/28/21 Page 44 of 47 PageID #: 5677



 for accuracy. See Points I and II of defendant's memorandum of law.                    This Court

 should reject defendant's contentions as meritless.

         Defendant cites to no law that prohibits a judge from consulting his or her trial

 notes prior to making a sentence determination. Defendant also cites to no law that

 sets forth that a sentence is invalid if a judge consults trial notes before imposing a

 sentence.10 Defendant's failure is unsurprising. Case law is long-established that a

 sentencing court is in an advantageous position to determine an appropriate sentence

 because it had the opportunity to observe the defendant and was familiar, first-hand,

 with the facts and circumstances underlying the conviction, as adduced through the

 evidence at trial. See People v. Junco, 43 AD.2d 266, 268 (1st Dept.), ajf'd, 35 N.Y.2d

 417 (1974); see also Chilson, 133 A.D.2d at 934; People v. Suitte, 90 AD.2d 80, 85 (2nd

 Dept. 1982). Thus, the sentencing judge's review of his trial notes, which, as he stated,

 "refreshed" his recollection of his impressions at trial (S. 4), was conduct well within

 the court's discretion and did not render defendant's sentence invalid.11              See Chilson,

 133 A.D.2d at 934 ("assuming, arguendo, that County Court did rely upon its




        10
            Indeed, a case that defendant cites on page 2 of his memorandum of law to support his
 contention that the court wrongly referred to its trial notes in determining a sentence -- People v.
 Chilson, 133 AD.2d 931 (3rd D ept. 1987) -- actually supports a contrary position. That is, Chilson
 recognized that, in determining a sentence, a court mqy properly rely upon subjective impressions
 formed during its observations at trial. Id. at 934.
        11
           The sentencing minutes are attached hereto as Exhibit 3.        Numbers in parenthesis
 preceded by "S" refer to the pages of the sentencing minutes.



                                                  5
Case 2:06-cv-03136-JS Document 41-3 Filed 01/28/21 Page 45 of 47 PageID #: 5678



 subjective impressions in determining defendant's sentence, County Court could

 properly do so in the exercise of its discretion to determine an appropriate sentence").

           Defendant's claim that the sentence imposed was sole!J the product of the

 judge's review of his notes ignores that the sentence was pronounced after the court

 listening to comments by defense counsel and the prosecutor regarding sentence (S.

 2). Also, defendant does not dispute that a pre-sentence report was issued in this

 case.12

           Defendant's claim that he was entitled to inspect the judge's notes for accuracy

 also find no support in the law. Notably, the court stated that it used it notes to refresh

 its recollection and impressions at trial, not that it was considering its notes to be

 evidence adduced at trial (S. 4) .. And, as noted above, a court mqy properly rely on its

 impressions of evidence at trial in imposing sentence. See Chilson, 133 A.D.2d at 934.

           Moreover, defendant's suggestion that the notes might have been inaccurate is

 based on nothing more than sheer speculation, which cannot provide a basis for

 C.P.L. § 440.20 relief. See general!J C.P.L. § 440.30(1)(a),(4)(b) (motion must contain

 sworn allegations substantiating or tending to substantiate all essential facts).



           In sum, defendant's contention that his sentences should have run concurrently

 rather than consecutively is procedurally barred because the Appellate Division has


           12
          In his motion, defendant includes a June 7, 2018, letter attributed to his trial counsel,
 wherein mention is made of the existence of the pre-sentence report.


                                                 6
Case 2:06-cv-03136-JS Document 41-3 Filed 01/28/21 Page 46 of 47 PageID #: 5679



 already rejected that claim on the merits, and there has been no retroactively effective

 change in the law controlling that issue. Furthermore, defendant's claim that his

 sentence is invalid because the judge reviewed his trial notes prior to sentencing

 defendant, without, sua sponte, giving them to defendant to review for accuracy, finds

 no support in the law. Indeed, the court's conduct was well within its discretion and

 did not render defendant's sentence unlawful.




                                            7
Case 2:06-cv-03136-JS Document 41-3 Filed 01/28/21 Page 47 of 47 PageID #: 5680



                                  CONQUSION


                   Defendant's C.P.L. § 440.20 Motion Should Be Denied.



 Dated: Mineola, New York
        November9, 2018




                                      Respectfully submitted,

                                      MADELINE SINGAS
                                      District Attorney, Nassau County
                                      Attornry for ReJpondent
                                      262 Old Country Road
                                      Mineola, New York 11501




Judith R Sternberg
Andrea M. DiGregorio
  Assistant District Attorneys
    of CDunsel




                                         8
